Exhibit 10.38

AMENDMENT NO. 7

TO THE

ENBREL SUPPLY AGREEMENT

This Amendment No. 7 to the ENBREL Supply Agreement (“Amendment No. 7”) is made
this 20th day of February, 2009 (the “Amendment No. 7 Effective Date”) by and
among IMMUNEX CORPORATION, a corporation of the State of Washington, having its
principal place of business at One Amgen Center Drive, Thousand Oaks,
California, 91320, U.S.A., together with its Affiliates (“Immunex”), WYETH
(formerly known as American Home Products Corporation), a corporation of the
State of Delaware having its corporate headquarters at Five Giralda Farms,
Madison, New Jersey 07940, U.S.A. and acting through its Wyeth Pharmaceuticals
Division (“Wyeth”), and BOEHRINGER INGELHEIM PHARMA GMBH & CO. KG, (formerly
doing business as “Boehringer Ingelheim Pharma KG”) a German corporation having
a place of business at Birkendorfer Straße 65, 88397 Biberach an der Riss,
Federal Republic of Germany (“BIP”), and amends the Enbrel Supply Agreement
effective as of November 5, 1998, by and among Immunex, Wyeth, and BIP, and as
amended (the “Agreement”).

WHEREAS, Immunex, Wyeth and BIP have entered into the Agreement for BIP’s supply
of Enbrel® (etanercept) to Immunex and Wyeth;

WHEREAS, effective June 3, 2002, the Parties amended the Agreement through
Amendment No. 2;

WHEREAS, pursuant to Amendment No. 2, the Parties amended and restated
Section 5.10(a) of the Agreement to, among other things, allow Immunex and Wyeth
to reduce the Maximum Request in the Agreement by no more than [*]% per Calendar
Year by providing at least [*] months prior written notice to BIP; and

WHEREAS, the Parties desire to further amend Section 5.10(a) of the Agreement to
set forth the annual Maximum Request for [*] and [*].

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereto, each intending to be legally bound,
hereby agree as follows:

1. Annual Maximum Request for [*] and [*]. Section 5.10(a)(1) of the Agreement
shall be amended and restated as follows:

Maximum Request; Annual Minimum.

 

  (a) Maximum Request.

 

  (1) Maximum Request. Subject to Section 5.10(c) below, beginning on [*] and
continuing through [*], the annual Maximum Request in

 

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.

 

Confidential   1



--------------------------------------------------------------------------------

 

the Agreement shall be equal to the Annual Minimum as defined in Section 5.10(b)
below. Immunex and Wyeth hereby waive their ability to reduce the Maximum
Request below the Annual Minimum under Section 5.1(b) hereof until an effective
date of [*] at the earliest, except to the extent otherwise permitted in
Section 5.10(c) below. Subject to Section 5.10(c) below, beginning on [*] and
continuing through the end of the Supply Term (unless otherwise agreed in
writing among the Parties), the Maximum Request for Calendar Years [*] and [*]
shall be as follows:

 

Year

  

Annual Maximum Request

[*]

   [*]

[*]

   [*]

In addition to the Maximum Request, BIP shall be bound to provide the following
Bulk Drug Substance Runs in the Original Biberach Facility to Immunex and Wyeth:

 

  (i) To the extent that BIP acquires any Original Additional Run or Subsequent
Additional Run as a result of its Outsourcing Activities, (A) all such Original
Additional Runs shall be reserved for Buyer through [*] and (B) Buyer shall have
a ROFR for any Subsequent Additional Run during Calendar Years [*] and [*], and
such ROFR shall be exercised according to Section 24.1(d)(2) hereof.

 

  (ii) To the extent that BIP enters into a binding commitment, pursuant to
Section 5.10(a)(2) below, to provide a number of Bulk Drug Substance Runs that
exceeds the Maximum Request in a Transition Year, such commitment shall be
binding on the Parties.

 

  (iii) BIP shall provide the Baseline Accepted Unused Capacity, as well as any
Additional H84 Unused Capacity reserved by Immunex and Wyeth, in accordance with
Section 5.10(a)(4) below.

2. Effect of Amendment 7 on Agreement. Except as otherwise set forth in this
Amendment No. 7, all other terms and provisions of the Agreement shall remain in
full force and effect. In the event of any conflict between the terms and
conditions of the Agreement as amended by Amendment Nos. 1 - 6 and the terms and
conditions of this Amendment No. 7, the terms and conditions of this Amendment
No. 7 shall control.

 

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.

 

Confidential   2



--------------------------------------------------------------------------------

3. Counterparts. This Amendment No. 7 may be executed in any number of
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute together one and the same instrument.

[continued on next page]

 

Confidential   3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 7 to be executed
by their duly authorized representatives.

 

Boehringer Ingelheim Pharma GmbH & Co. KG By:  

/S/ DR. UWE BUCHELER

Name:   Dr. Uwe Bucheler Title:   SVP Biopharmaceuticals/Site Management Date:  
March, 26, 2009 Boehringer Ingelheim Pharma GmbH & Co. KG By:  

/S/ DR. HANS MICHELBERGER

Name:   Dr. Hans Michelberger Title:   VP Legal Date:   March 26, 2009 Immunex
Corporation By:  

/S/ MADHU BALACHANDRAN

Name:   Madhu Balachandran Title:   SVP Manufacturing Date:   February 23, 2009
Wyeth, acting through its Wyeth Pharmaceuticals division By:  

/S/ ROBERT A. DOUGAN

Name:   Robert A. Dougan Title:   Sr. Vice President Date:   March 19, 2009

 

Confidential   4